Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response amendments filed August 24, 2021.
Claims 1-20 are pending.

Priority
As required by M.P.E.P. 201.14(c), acknowledgement is made of applicant’s claim for priority based on applications filed on September 27, 2019 (US 16/585,714) and September 9, 2019 (US 62/897,959).

Drawings
The applicant’s drawings submitted are acceptable for examination purposes.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 6, 14, 17, 18, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Makipaa et al. (US Publication 20030169306A1) in further view of “5+ Cool Uses for Android’s Daydream Mode” by Chris Hoffman (publicly accessible July 12, 2017).
	Regarding claim 1, Makipaa teaches an electronic device, comprising: 
a display (The device 10 generally includes a display screen 14)([0023]); 
one or more processors (a processor 18)([0023]); and 
memory storing one or more programs configured to be executed by the one or more processors (The memory 16 is a storage medium for storing data)([0024]), the one or more programs including instructions for: 
while the electronic device is operating in a first mode, displaying, on the display, a first user interface of a first application, the first user interface including a first graphical object corresponding to the first application (FIG. 8 represents application A 1 operating again in full application mode ... the display 14 includes various selectors)([0037]; Figure 8 – an exemplary user interface including graphical objects corresponding to an application is shown); 
while displaying the first user interface, detecting that the electronic device has met criteria for transitioning from the first mode to a second mode (The application is a program that operates in a full application mode on the apparatus, but that is configured to also operate with reduced functionality in the screen saver mode … the device 10 monitors 66 itself to determine if a period of inactivity has been exceeded)([0007] and [0033]; an idle period is detected to transfer from full application mode to screensaver mode); and 
in response to detecting that the electronic device has met the criteria for transitioning from the first mode to the second mode: 
in accordance with a determination that the first application is an application of a first type, replacing display of the first user interface of the first application with a second user interface of the first application different from the first user interface, the second user interface including a second graphical object corresponding to the first application (the apparatus includes a number of applications that have been configured for operation in a screen saver mode and further includes more than one handle for many of the applications ... FIG. 9 represents application A 1 operating in a screen saver mode ...  The bid now selector 110 permits the user to indicate to the device the desire to bid on the item shown in display 14)([0008] and [0038]; an application handle is determined (i.e. type configured to execute in screensaver mode (e.g. H1a with application A1)) and a corresponding interface including associated graphical objects is displayed); and 
in accordance with a determination that the first application is an application of a second type, replacing display of the first user interface of the first application with a third user interface different from the first user interface of the first application and the second user interface of the first application, the third user interface that is an operating system user interface (If the carousel is empty, the screen saver program instructs the device to show 72 a default screen saver image on the display 14)([0033]; if the application does not have a handle (i.e. type not configured to execute in screensaver mode) a default screen saver interface is displayed). 
	Makipaa differs from the claim in that Makipaa fails to teach the screen saver interface includes a time indicator element. However, a screen saver interface including a time indicator element is taught by Hoffman (Dashclock also has Daydream support, so you can install it and select it as your Daydream app to see much more information than you would with a standard clock widget)(page 4; as shown in the screenshots on pages 3 and 4 a screen saver interface includes a time indicator element). The examiner notes Makipaa and Hoffman teach displaying an interface when a device has transitioned from an active mode to an idle mode.  As such, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the screen saver interface of Makipaa to include the time indicator element of Hoffman such that the device presents a time indicator in a screen saver display. One would be motivated to make such a combination to provide the advantage of allowing a user to tell time when a device is idle. 
	Regarding claim 2, Makipaa-Hoffman teach the electronic device of claim 1, the one or more programs further including instructions for: 
while the electronic device is in the second mode and is displaying the third user interface, detecting that the electronic device has met a first set of criteria for transitioning from the second mode to the first mode (Makipaa - The device monitors 74 the keypad 20 for input, and if a key from the keypad is pressed while the default screen saver image is being shown)([0033]); 
and in response to detecting that the electronic device has met the first set of criteria for transitioning from the second mode to the first mode, replacing display of the third user interface with display of the first user interface including the first graphical object generated by the first application (Makipaa - the device 10 terminates 76 the screen saver program and the device returns to normal functionality)([0035]; upon detection of a keypress criteria when idle, the device returns to normal functionality displaying the application interface).
Regarding claim 6, Makipaa-Hoffman teach the electronic device of claim 1, the one or more programs further including instructions for: 
while the electronic device is in the second mode and is displaying the second user interface, detecting that the electronic device has met a third set of criteria for transitioning from the second mode to the first mode (Makipaa - if the device 10 detects 84 input from the keypad 20, the screen saver program evaluates 94 whether the current application in operation is interactive)[0035]); and 
in response to detecting that the electronic device has met the third set of criteria for transitioning from the second mode to the first mode, replacing display of the second user interface with display of the first user interface including the first graphical object corresponding to the first application (Makipaa - If so, the device 10 terminates 96 the screen saver program and the application operating in a screen saver mode is activated 98 in a full application mode)([0035]).
Regarding claim 14, Makipaa-Hoffman teach the electronic device of claim 1, the one or more programs further including instructions for: 
displaying, on the display, a fourth user interface a second application that is different from the first application, the fourth user interface including a fifth graphical object corresponding to the second application (Makipaa - Stored in the memory 16 of the wireless communication device 10 are a number of applications 26 … An application as used herein is generally a computer program that has a full application mode)([0025]; the device contains multiple applications including a second application whereby executed would generate a corresponding interface); 
while displaying the fourth user interface, detecting that the electronic device has met the criteria for transitioning from the first mode to the second mode (Makipaa - The application is a program that operates in a full application mode on the apparatus, but that is configured to also operate with reduced functionality in the screen saver mode … the device 10 monitors 66 itself to determine if a period of inactivity has been exceeded)([0007] and [0033]; an idle period is detected to transfer from full application mode to screensaver mode); and 
in response to detecting that the electronic device has met the criteria for transitioning from the first mode to the second mode: 
in accordance with a determination that the second application is an application of the first type, replacing display of the fourth user interface of the second application with a fifth user interface of the second application different from the fourth user interface, the fifth user interface including a sixth graphical object corresponding to the second application (Makipaa - the apparatus includes a number of applications that have been configured for operation in a screen saver mode and further includes more than one handle for many of the applications …The device 10 includes a plurality of applications; however, only 3 of the sample applications include a screen saver handle 28 (shown as H1 a, H1 b, H4 and H5 in FIG. 2))([0008] and [0025]; an application handle is determined (i.e. type configured to execute in screensaver mode (e.g. H4 with application A4)) and a corresponding interface including associated graphical objects is displayed); and
in accordance with a determination that the second application is an application of the second type, replacing display of the fourth user interface of the second application with the third user interface different from the fifth user interface of the second application and a sixth user interface of the second application (Makipaa - If the carousel is empty, the screen saver program instructs the device to show 72 a default screen saver image on the display 14)([0033]; if the application does not have a handle (i.e. type not configured to execute in screensaver mode) a default screen saver interface is displayed).
Regarding claim 17, Makipaa-Hoffman teach the electronic device of claim 1, wherein the third user interface includes a graphical object associated with a third application and a graphical object associated with a fourth application (Hoffman - We previously covered using Dashclock to extend the Clock widget on Android’s lock screen with much more information, from the weather to the number of emails, messages, and missed calls you have. Dashclock is infinitely extensible with a variety of different extensions)(page 4).
Regarding claim 18, Makipaa-Hoffman teach the electronic device of claim 1, the one or more programs further including instructions for: 
while the electronic device is operating in the first mode, displaying, on the display, a system user interface generated by the operating system (Hoffman - You can then select the Daydream app you want to use. Many Daydream apps have settings you can configure)(page 2; as shown in the screenshots on pages 2 and 3 a system user interface is displayed when a user configures Daydream); 
while displaying the system user interface generated by the operating system, detecting that the electronic device has met a sixth set of criteria for transitioning from the first mode to the second mode (Hoffman - Tap the When to Daydream option and select when you want to use Daydream mode)(page 2; as shown in the screenshots on pages 2 and 3 a user can set a criteria for transitioning modes (e.g. start now, while charging, etc.); and 
in response to detecting that the electronic device has met the fifth sixth set of criteria for transitioning from the first mode to the second mode: 
transitioning from the first mode to the second mode (Hoffman - If you have a Nexus 4 and a wireless charger, you can enable Daydream mode, place it on the charger, and it will function as a clock)(page 3); and 
in accordance with the electronic device displaying the system user interface when the sixth set of criteria for transitioning from the first mode to the second mode are met, replacing display of the system user interface generated by the operating system with a clock face user interface different from the system user interface, the clock face user interface being an operating system user interface including one or more elements that are not part of the system user interface, including a time indicator (Hoffman - The time slowly fades out and moves around the screen when you use this Clock app)(page 3; as shown in the screenshot on page 3; a replaced interface includes a clock face with a time indicator element).
Regarding method claim 19, the claim generally corresponds to device claim 1, and recites similar features in method form; therefore, the claim is rejected under similar rational. 
Regarding non-transitory computer-readable storage medium claim 20, the claim generally corresponds to device claim 1, and recites similar features in non-transitory computer-readable storage medium form; therefore, the claim is rejected under similar rational. 

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Makipaa, Hoffman, and in further view of Kolawa et al. (US Patent 6806893B1).
Regarding claim 10, Makipaa-Hoffman teach the electronic device as applied above, wherein the first graphical object is displayed with a first visual characteristic in the first user interface and the first graphical object, when selected in the first user interface, activates a first function (Makipaa - the display 14 includes various selectors. The bid up selector 106 permits the user to bid an amount greater than the previous bid)([0037]). Makipaa-Hoffman differs from the claim in that Makipaa-Hoffman fails to teach displaying the first graphical object with a different second visual characteristic in the second user interface, wherein selection does not cause activation of the first function. However, displaying a graphical object differently in a user interface, wherein selection does not cause activation of a function is taught by Kolawa (the user input button is represented by displaying, by conventional methods, a first bitmap image ... an image of a user input button in an “inactive” state ... signifying to the user that the user input button cannot be selected ... An example of an application program-directed change from the inactive to the active state for user input buttons is when a set of functions represented by buttons is available only in a certain operating mode of the program, which has just been entered)(column 3 lines 42-49 and column 4 lines 10-14). The examiner notes Makipaa, Hoffman, and Kolawa teach displaying a user interfaces in various modes.  As such, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the displaying of Makipaa-Hoffman to include the displaying of Kolawa such that the device varies the appearance of user interface elements as operating mode changes. One would be motivated to make such a combination to provide the advantage of indicating selection button status in various modes.   

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Makipaa, Hoffman, and in further view of Han et al. (US Publication 20160062450A)1.
Regarding claim 15, Makipaa-Hoffman teach the electronic device as applied above, Makipaa-Hoffman differs from the claim in that Makipaa-Hoffman fails to teach display of the first user interface is at a brightness level above a threshold brightness level, display of the second user interface is at a brightness level below the threshold brightness level, and display of the third user interface is at a brightness level below the threshold brightness level. However, displaying a first user interface at a brightness level above a threshold brightness level and a second and third idle user interface at brightness level below the threshold brightness level is taught by Han (In the low power mode, the display 160 may be operated at a minimum brightness or at a brightness configured by the user ... may configure the brightness of the display 160 in the low power mode to be lower than that in the normal mode)([0061] and [0159]). The examiner notes Makipaa, Hoffman, and Han teach displaying an interface when a device has transitioned from an active mode to an idle mode.  As such, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the displaying of Makipaa-Hoffman to include the displaying of Han such that the device displays certain interfaces above a threshold brightness level and other idle interfaces below the threshold brightness level. One would be motivated to make such a combination to provide the advantage of saving power when a device is in idle mode.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Makipaa, Hoffman, and in further view of “dimming screen before/instead of screensaver?” (publicly available January 28, 2006); hereinafter referred to as Dimming.
Regarding claim 16, Makipaa-Hoffman teach the electronic device as applied above, wherein the first user interface is replaced with the third user interface when the electronic device has met the criteria for transitioning from the first mode to the second mode interface (Makipaa - If the carousel is empty, the screen saver program instructs the device to show 72 a default screen saver image on the display 14)([0033]; if the application does not have a handle (i.e. type not configured to execute in screensaver mode) a default screen saver interface is displayed). Makipaa-Hoffman differs from the claim in that Makipaa-Hoffman fails to teach reducing the brightness of the first user interface prior to replacing. However, reducing the brightness of a user interface prior to replacing the interface with a screen saver interface is taught by Dimming (Is it possible to dim the screen after a certain amount of time ... Go to Preferences, Energy Saver, Options. You will see the setting to reduce the brightness of the screen)(page 1). The examiner notes Makipaa, Hoffman, and Dimming teach displaying an interface when a device has transitioned from an active mode to an idle mode.  As such, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the displaying of Makipaa-Hoffman to include the reducing of Dimming such that the device dims a user interface before replacing it with a screen saver interface. One would be motivated to make such a combination to provide the advantage of saving power when a device is in idle mode.




Allowable Subject Matter
Claims 3-5, 7-9, and 11-13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record on form PTO-892 and not relied upon is considered pertinent to applicant's disclosure. Applicant is required under 37 C.F.R. § 1.111(c) to consider the reference fully when responding to this action. The document cited therein and enumerated below teaches a method and apparatus for displaying different interfaces as a device changes modes.
6353449 B1
7036025 B2
7113809 B2
8046617 B2
8635475 B2
9436269 B2
9557806 B2
9625987 B1
10317977 B2
11435887 B1
20060087502 A1
20080195961 A1
20100088597 A1
20100146463 A1
20120077554 A1
20120320081 A1
20140210708 A1
20150061988 A1
20150128042 A1
20160189328 A1
20190324620 A1
20190237003 A1
20190163142 A1
CN100492288C
CN106598201A
CN110471582B
EP2175367A2
EP3465408B1
WO2006131780A1
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YONGJIA PAN whose telephone number is (571)270-1177. The examiner can normally be reached Monday - Friday, 9:00 AM - 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Queler can be reached on (571) 272-4140. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YONGJIA PAN/Primary Examiner, Art Unit 2145